                           Case 2:20-cv-01105-AB-JEM Document 18-1 Filed 08/21/20 Page 1 of 3 Page ID #:185



                                       1   SEAN D. FLAHERTY (SBN: 272598)
                                           sflaherty@grsm.com
                                       2   BRANDON D. SAXON (SBN: 252712)
                                           bsaxon@grsm.com
                                       3   PATRICK J. MULKERN (SBN: 307272)
                                           pmulkern@grsm.com
                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52 Floor
                                       5   Los Angeles, CA 90071
                                           Telephone: (619) 230-7473
                                       6   Facsimile: (619) 696-7124
                                       7   Attorneys for Defendant
                                           HD SUPPLY CONSTRUCTION SUPPLY, LTD
                                       8
                                       9                            UNITED STATES DISTRICT COURT
                                      10                       CENTRAL DISTRICT OF CALIFORNIA
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           WASHOUTPAN.COM, LLC, a                   )   CASE NO. 2:20-cv-01105-AB-(JEMx)
  633 West Fifth Street, 52nd floor




                                      12   California limited liability company,    )
                                                                                    )   NOTICE OF DEFENDANT’S FIRST
      Los Angeles, CA 90071




                                      13                              Plaintiff,    )   AMENDED ANSWER TO
                                                                                    )   PLAINTIFF’S FIRST AMENDED
                                      14         vs.                                )   COMPLAINT
                                      15   HD SUPPLY CONSTRUCTION                   )   District Judge:
                                           SUPPLY , LTD., a Florida limited         )   Hon. Andrew Birotte, Jr.
                                      16   partnership; and DOES 1 through 10,      )
                                           inclusive                                )   Magistrate Judge:
                                      17                                            )   John E. McDermott
                                                                      Defendants.   )
                                      18                                            )
                                      19         Defendant HD Supply Construction Supply, Ltd. (“HDS”) provides notice
                                      20   that the foregoing First Amended Answer was filed subject to FRCP Rule 15(a)(2).
                                      21   The parties met and conferred prior to this filing with HDS providing Plaintiff the
                                      22   proposed First Amended Answer, and HDS obtained the opposing party’s written
                                      23   consent before filing.
                                      24   ///
                                      25   ///
                                      26   ///
                                      27   ///
                                      28
                                                                           -1-
                                           NOTICE OF DEFENDANT’S AMENDED ANSWER
                                                                                                Case No.: 2:20-cv-01105-AB-JEM(x)
                           Case 2:20-cv-01105-AB-JEM Document 18-1 Filed 08/21/20 Page 2 of 3 Page ID #:186



                                       1         The First Amended Answer only differs from the original Answer in that the
                                       2   First Amended Answer includes affirmative defenses nineteen (merger) and twenty
                                       3   (scene a faire).
                                       4
                                       5   Dated: August 21, 2020        GORDON REES SCULLY MANSUKHANI LLP
                                       6
                                       7                                 By:         /s/ Sean D. Flaherty
                                       8                                       Sean D. Flaherty
                                                                               Brandon D. Saxon
                                       9                                       Patrick J. Mulkern
                                      10                                       Attorneys for Defendant
                                                                               HD SUPPLY CONSTRUCTION SUPPLY,
                                      11                                       LTD.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                           -2-
                                           NOTICE OF DEFENDANT’S AMENDED ANSWER
                                                                                           Case No.: 2:20-cv-01105-AB-JEM(x)
                             Case 2:20-cv-01105-AB-JEM Document 18-1 Filed 08/21/20 Page 3 of 3 Page ID #:187



                                         1                            CERTIFICATE OF SERVICE
                                         2         I hereby certify that on this 21st day of August, 2020, the foregoing was
                                         3   filed electronically via the Court’s Electronic Filing System and served upon all
                                         4   counsel of record via the same.
                                         5
                                         6                                          /s/ Sean D. Flaherty
                                                                                    Sean D. Flaherty
                                         7
                                         8
                                         9
                                        10
                                        11
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd floor




                                        12
        Los Angeles, CA 90071




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
1207638/51463329v.1
                                                                             -3-
                                             NOTICE OF DEFENDANT’S AMENDED ANSWER
                                                                                                Case No.: 2:20-cv-01105-AB-JEM(x)
